UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 5, OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-57925 Perkins & Marie Callender’s Inc. (Exact name of registrant as specified in its charter) Delaware 62-1254388 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 6075 Poplar Avenue, Suite 800, Memphis, TN 38119 (Address of principal executive offices) (Zip code) (901) 766-6400 (Registrant’s telephone number, including area code) Indicate by Rwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesRNo0 Indicate by R whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Check one: Large accelerated filer£ Accelerated filer £ Non-accelerated filerR (Do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoR Number of shares of common stock outstanding as of November 17, 2008: 10,820. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Page Item 1. Financial Statements: Consolidated Statements of Operations (Unaudited) – Third Quarters and Year-to-Date Periods Ended October 5, 2008 and October 7, 2007 2 Consolidated Balance Sheets – October 5, 2008 (Unaudited) and December 30, 2007 3 Consolidated Statements of Cash Flows (Unaudited) – Year-to-Date Periods Ended October 5, 2008and October 7, 2007 5 Consolidated Statements of Stockholder’s Investment (Unaudited) – For the Period from December 31, 2006 through October 5, 2008 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 46 Item 4. Controls and Procedures 47 PART II — OTHER INFORMATION Item 1. Legal Proceedings 48 Item 1a. Risk Factors 48 Item 6. Exhibits 48 SIGNATURE 49 Ex-31.1 Section 302 Certification of the CEO Ex-31.2 Section 302 Certification of the CFO Ex-32.1 Section 906 Certification of the CEO Ex-32.2 Section 906 Certification of the CFO Table of Contents PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PERKINS & MARIE CALLENDER’S INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands) Third Quarter Third Quarter Year-to-Date Year-to-Date Ended Ended Ended Ended October 5, 2008 October 7, 2007 October 5, 2008 October 7, 2007 REVENUES: Food sales $ 121,210 124,031 418,632 415,621 Franchise and other revenue 6,691 7,281 22,635 24,087 Total revenues 127,901 131,312 441,267 439,708 COSTS AND EXPENSES: Cost of sales (excluding depreciation shown below): Food cost 35,867 35,379 123,428 116,387 Labor and benefits 41,417 42,700 144,105 143,069 Operating expenses 34,240 34,693 115,361 111,377 General and administrative 10,612 8,675 35,727 33,575 Transaction costs - 261 - 1,013 Depreciation and amortization 5,741 6,051 19,111 18,941 Interest, net 8,568 7,189 26,871 23,887 Asset impairments and closed store expenses 61 472 614 481 Goodwill impairment 20,202 - 20,202 - Loss on extinguishment of debt 2,952 - 2,952 - Other, net (27 ) (37 ) (117 ) 277 Total costs and expenses 159,633 135,383 488,254 449,007 Loss before income taxes and minority interest (31,732 ) (4,071 ) (46,987 ) (9,299 ) Benefit from (provision for) income taxes 1,260 (109 ) 938 (109 ) Minority interests (5 ) (165 ) (81 ) (409 ) NET LOSS $ (30,477 ) (4,345 ) (46,130 ) (9,817 ) The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents PERKINS & MARIE CALLENDER’S INC. CONSOLIDATED BALANCE SHEETS (In thousands) October 5, December 30, 2008 2007 ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ 3,232 19,032 Restricted cash 7,594 10,098 Receivables, less allowances for doubtful accounts of $800 and $1,542 in 2008 and 2007, respectively 19,479 17,221 Inventories 15,676 13,239 Prepaid expenses and other current assets 6,007 5,732 Total current assets 51,988 65,322 PROPERTY AND EQUIPMENT, net of accumulated depreciation and amortization of $121,990 and $109,441 in 2008 and 2007, respectively 96,594 99,311 INVESTMENT IN UNCONSOLIDATED PARTNERSHIP 36 53 GOODWILL 9,836 30,038 INTANGIBLE ASSETS, net of accumulated amortization of $19,393 and $17,494 in 2008 and 2007, respectively 151,417 153,316 DEFERRED INCOME TAXES 535 242 OTHER ASSETS 19,283 14,660 TOTAL ASSETS $ 329,689 362,942 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents PERKINS & MARIE CALLENDER’S INC. CONSOLIDATED BALANCE SHEETS (In thousands, except par and share amounts) October 5, December 30, 2008 2007 LIABILITIES AND STOCKHOLDER'S INVESTMENT (Unaudited) CURRENT LIABILITIES: Accounts payable $ 24,065 25,559 Accrued expenses 37,678 52,621 Accrued income taxes 80 - Franchise advertising contributions 5,675 5,940 Current maturities of long-term debt and capital lease obligations 379 9,464 Total current liabilities 67,877 93,584 CAPITAL LEASE OBLIGATIONS, less current maturities 13,801 11,987 LONG-TERM DEBT, less current maturities 321,601 298,009 DEFERRED RENT 14,921 13,467 OTHER LIABILITIES 15,247 15,520 MINORITY INTERESTS IN CONSOLIDATED PARTNERSHIPS 156 333 STOCKHOLDER'S INVESTMENT: Common stock, $.01 par value; 100,000 shares authorized; 10,820 issued and outstanding 1 1 Additional paid-in capital 150,146 137,923 Accumulated other comprehensive income 37 86 Accumulated deficit (254,098 ) (207,968 ) Total stockholder's investment (103,914 ) (69,958 ) TOTAL LIABILITIES AND STOCKHOLDER'S INVESTMENT $ 329,689 362,942 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents PERKINS & MARIE CALLENDER’S INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Year-to-Date Year-to-Date Ended Ended October 5, 2008 October 7, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (46,130 ) (9,817 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 19,111 18,941 Asset impairment costs 987 638 Amortization of debt discount 291 248 Other non-cash income and expense items (134 ) 629 Gain on disposition of assets (373 ) (157 ) Goodwill impairment 20,202 - Loss on extinguishment of debt 2,952 - Minority interests 81 409 Equity in net loss of unconsolidated partnership 17 90 Net changes in operating assets and liabilities (16,043 ) (12,364 ) Total adjustments 27,091 8,434 Net cash used in operating activities (19,039 ) (1,383 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (15,596 ) (22,554 ) Proceeds from sale of assets 515 3 Net cash used in investing activities (15,081 ) (22,551 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from (repayment of) terminated revolver, net (20,000 ) 15,300 Proceeds from New Revolver 8,604 - Proceeds from Secured Notes, net of $7,537 discount 124,463 - Repayment of Term Loan (98,750 ) (750 ) Repayment of capital lease obligations (330 ) (549 ) Proceeds from (repayment of) other debt (15 ) 1,925 Debt financing costs (9,903 ) - Lessor financing of new restaurants 2,286 2,915 Distributions to minority partners (258 ) (228 ) Contributions from parent and affiliates 12,500 1,792 Repurchase of equity ownership units in P&MC Holding LLC (277 ) - Net cash provided by financing activities 18,320 20,405 NET DECREASE IN CASH AND CASH EQUIVALENTS (15,800 ) (3,529 ) CASH AND CASH EQUIVALENTS: Balance, beginning of period 19,032 9,069 Balance, end of period $ 3,232 5,540 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents PERKINS & MARIE CALLENDER’S INC. CONSOLIDATED STATEMENTS OF STOCKHOLDER’S INVESTMENT (Unaudited) (In thousands) Accumulated Additional Other Common Paid-in Comprehensive Accumulated Stock Capital Income Deficit Total Balances at December 31, 2006 $ 1 136,131 13 (191,816 ) (55,671 ) Cumulative adjustment for adoption of FIN48 - - - 183 183 Capital contribution - 1,792 - - 1,792 Net loss - - - (16,335 ) (16,335 ) Currency translation adjustment - - 73 - 73 Total comprehensive loss (16,262 ) Balances at December 30, 2007 1 137,923 86 (207,968 ) (69,958 ) Capital contribution - 12,500 - - 12,500 Distributionof equity ownership units in P&MC Holding LLC - (277 ) - - (277 ) Net loss - - - (46,130 ) (46,130 ) Currency translation adjustment - - (49 ) - (49 ) Total comprehensive loss (46,179 ) Balances at October 5, 2008 $ 1 150,146 37 (254,098 ) (103,914 ) The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents PERKINS & MARIE CALLENDER’S INC. NOTES TO
